NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

FULTON GRIFFITH,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-4172
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Sarasota County; Thomas Krug,
Judge.

Fulton Griffith, pro se.


PER CURIAM.

              Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); McDonald v.

State, 133 So. 3d 530 (Fla. 2d DCA 2013); Hughes v. State, 22 So. 3d 132 (Fla. 2d

DCA 2009); Steward v. State, 931 So. 2d 133 (Fla. 2d DCA 2006); Bizzell v. State, 912
So. 2d 386 (Fla. 2d DCA 2005); Shortridge v. State, 884 So. 2d 321 (Fla. 2d DCA

2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Williams v. State, 452 So.
2d 657 (Fla. 2d DCA 1984); Paul v. State, 830 So. 2d 953 (Fla. 5th DCA 2002); Sequoia

v. State, 678 So. 2d 493 (Fla. 4th DCA 1996).



LaROSE, C.J., and CASANUEVA and CRENSHAW, JJ., Concur.